Citation Nr: 1619106	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  08-15 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for healed fractures, base of second, third, and fourth metatarsals and mid-portion of the third metatarsal with secondary traumatic arthritis of the midtarsal joints (hereinafter a left foot disability).


REPRESENTATION

Appellant represented by:	Lori Chism, Attorney-at-Law


ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1961 to September 1963.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office.

In July 2012, the claim was remanded for a VA examination that took place in February 2013.  The examination report provided the information necessary to rate the Veteran's left foot disability.  The Board finds that the RO substantially complied with the remand directives and therefore, an additional remand is not required pursuant to the holding in Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

Throughout the appeal period, the Veteran's left foot disability is severe; actual loss of use of the foot or its equivalent has not been shown.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for a left foot disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.71a, Diagnostic Code (DC) 5283 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant VCAA notice was provided in March 2006.

In addition, the Board finds that the duty to assist the Veteran has been satisfied. The Veteran's service treatment records are on file, as are his post-service medical records.  Additionally, VA examinations were conducted that provide the information necessary to properly rate the Veteran's disability.

After a careful review, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32   (2011), the United States Court of Appeals for Veterans Claims (Court) held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse. 38 C.F.R. § 4.45 .

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's left foot disability is rated under Diagnostic Code (DC) 5284.  Under DC 5284, foot injuries, other, a 10 percent rating is warranted where there are "moderate" symptoms.  A 20 percent rating is afforded for "moderately severe" symptoms and a 30 percent rating is afforded when symptoms are "severe."  With actual loss of use of the foot, a 40 percent rating will be assigned.  See 38 C.F.R. § 4.71a, DC 5284.  Loss of use of the foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance. The determination will be made on the basis of the actual remaining function of the foot, whether the act of balance and propulsion could be accomplished equally well by an amputation stump with prosthesis. 38 C.F.R. § 4.63.

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

VA General Counsel  has determined that DC 5284 is a general diagnostic code under which a variety of foot injuries may be rated; that some injuries to the foot, such as fractures, may limit motion in the subtalar, midtarsal, and metatarsophalangeal joints; and that other injuries may not affect range of motion. VAOPGCPREC 9-98.

Here, service connection for a left foot disability was granted in the July 2006 rating decision based on a May 2006 VA examination report.  

At the May 2006 VA examination, the Veteran indicated chronic pain and weakness in his left foot and indicated that his foot would occasionally swell with prolonged standing.  It was indicated the Veteran could walk approximately 30 minutes and could not perform any prolonged weight-bearing or left extremity pivoting activities due to pain.  In addition, he could not ambulate on uneven or inclined surfaces due to pain.  Antalgic gait to the left with a prolonged left heel plant was noted.  There was a scar over the dorsolateral aspect measuring 2.5 cm in width x 3.75 cm in length x 0.70 cm in depth.  X-rays showed arthritic changes at the tarsal-metatarsal joints.

The RO initially assigned a 20 percent rating pursuant to DC 5283 relating to malunion or nonunion of the tarsal or metatarsal bones.  The RO found that although there was no malunion or nonunion, the symptoms demonstrated on examination were sufficient to be described as moderately severe entitling the Veteran to a 20 percent rating.  

In a March 2008 statement of the case, the RO revisited the evidence and increased the Veteran's disability rating to 30 percent.  The RO determined it was more appropriate to rate the foot under DC 5284 because that code section provided more latitude in rating his disability and was a good analogue to his condition.  The RO determined that the 2006 examination demonstrated severe functional impairment of the left foot commensurate with a 30 percent schedular evaluation, the maximum rating under DC 5284, without loss of use of the foot.

In a June 2010 remand, the Board noted that since the issuance of the March 2008 statement of the case, VA and private medical records had been added to the claims file.  The Board remanded the claim for a supplemental statement of the case to be issued that considered that additional evidence.  In a February 2012 SSOC, the RO reviewed treatment records through January 2012 and an examination report dated in April 2011 that indicated continuing pain in the left foot, along with weakness, stiffness and intermittent swelling.  The RO continued the current 30 percent evaluation for severe symptomatology because the evidence failed to show actual loss of use.

In July 2012, the Board remanded the claim again citing a November 2010 VA orthopedic examination that discussed the Veteran's subjective left foot complaints without noting any objective findings.  The Board remanded the claim for another VA examination.

At the February 2013 VA examination,  the examiner recognized severe damage to the 2nd through 5th metatarsals and the corresponding cuneiforms cuboid bones during service.  It was noted that currently, the Veteran experienced constant left foot pain, worse after walking, and he could only walk two blocks at one time.  It was indicated the Veteran did not have hammer toes, hallux valgus, hallux rigidus, pes cavus, or  malunion or nonunion of tarsal or metatarsal bones.  A moderately severe foot injury was identified.  It was noted the Veteran did not have bilateral weak foot characterized by atrophy of the musculature, disturbed circulation and weakness.  A scar was noted, but it was not painful and/or unstable and did not cover a total area greater than 39 square centimeters (6 square inches).  It was noted there was obvious increased bone mass over the healed fractures of the left 2nd to 5th metatarsals and mild tenderness over the left 2nd to 5th metatarsal-phalangeal joints.  The examiner indicated that the function of the left foot was not so diminished that amputation with prosthesis would equally serve the Veteran.  Decreased motion in the left foot was noted and along with the Veteran's occasional use of a cane for walking.  He had an abnormal gait caused by left foot pain.  The Veteran could stand for 15 to 30 minutes at a time and it was noted the disability had a moderate effect on most of the activities of daily living that required the Veteran to be on his feet.

Upon careful review of the record, the Board concludes that at no time during the appeal period has the clinical evidence shown that the Veteran's left foot disability has been manifested by symptomatology that equates to actual loss of use of the foot.  Indeed, the Veteran has not contended that he experiences actual loss of use of the foot.  This is true even when considering 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45.  The Board has considered sections 4.40 and 4.45, as the evidence shows the Veteran experiences pain while demonstrating movement in his left foot; however, the lay and medical evidence of record does not reflect that his pain has been so disabling as to result in the equivalent of loss of use of the foot so as to justify the assignment of a 40 percent disability rating under DC 5284.

Additionally, no higher rating is warranted under any other applicable provisions of VA's Rating Schedule. Without actual loss of use of the foot, the 30 percent rating assigned is the maximum rating for any unilateral foot disability under the various diagnostic codes for the feet. The 30 percent rating assigned is based on consideration of all functional impairment associated with the Veteran's left foot disability.  

While the record reflects findings of arthritis in the left foot, such diagnosis does not provide a basis for a higher, or additional, rating.  Under 38 C.F.R. § 4.71a, DC 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved; or, if limitation of motion is noncompensable, a maximum 20 percent rating is assignable under DC 5003, under certain circumstances, for limited and/or painful motion. While there is no specific diagnostic code for limitation of the foot, the current rating for the left foot disability is primarily based upon the Veteran's reports of pain and limitation of motion-the same manifestations upon which arthritis is evaluated.  Evaluation of the same manifestations under different diagnoses, or "pyramiding," is precluded by 38 C.F.R. § 4.14.

There also is no basis for assignment of a separate, compensable rating for the non-painful, stable scar on the Veteran's left foot. There is no indication or allegation that the left foot scar is adherent and there is no objective evidence of pain with palpation to the scar.  Because there is no evidence or allegation of any symptomatology associated with the scar, or indication that the scar results in any limited function or is of a compensable size, assignment of a separate rating for the scar is not warranted.  See 38 C.F.R. § 4.118, DC 7803 to 7805. 

As the preponderance of the evidence is against the Veteran's claim, an increased rating in excess of 30 percent for a left foot disability is denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

III.  Other Considerations

The Board has also considered whether referral for extraschedular consideration is warranted for the left foot disability.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  In fact, the examiner's finding at the February 2013 VA examination that the Veteran's left foot disability was moderately severe supports the conclusion that doubt was properly resolved in the Veteran's favor in assigning a 30 percent rating under the Rating Schedule.  Thus, the Board finds that the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun, 22 Vet. App. at 115.  Accordingly, there is no basis for referral of the claim for extraschedular consideration.


ORDER

Entitlement to a disability rating in excess of 30 percent for a left foot disability is denied.


____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


